Exhibit 10.8

WEST COAST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(SERP)

Effective Date: August 1, 2003,
As Restated and Amended January 1, 2009

THIS SERP is adopted by WEST COAST BANK (the “Bank”), WEST COAST BANCORP
(“Bancorp”), its parent holding company, (collectively referred to as the
“Company”) and ANDERS GILTVEDT (the “Executive”).

ARTICLE 1
PURPOSE

1.1 DUAL PURPOSES. This SERP is intended to:     (a) Assist in assuring the
Executive’s continued service to the Company by providing supplemental
retirement benefits that are competitive with the Company’s peers; and
                                (b) Discourage the Executive from engaging in
any competitive business after the Executive leaves the Company.   1.2 TOP-HAT
PLAN STATUS. This is an unfunded SERP maintained primarily for the purpose of
providing deferred compensation for the Executive, who is a member of a select
group of management or highly compensated employees. As such, this SERP is
intended to qualify as a “top-hat plan” exempt from Part 2 (minimum
participation and vesting standards), Part 3 (minimum funding standards) and
Part 4 (fiduciary responsibility provisions) of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”). The provisions of the SERP
shall be interpreted and administered according to this intention.

ARTICLE 2
DEFINITIONS

Words and phrases appearing in this SERP with initial capitalization are defined
terms that have the meanings stated below. Words appearing in the following
definitions which are themselves defined terms are also indicated by initial
capitalization.

2.1      ACCRUAL BALANCE means the benefit liability accrued by the Company
under Article 6.                2.2      ADJUSTED ACCRUAL BALANCE means the
Accrual Balance determined as of the end of the month that is on or before the
date of the Executive’s Termination of Employment.   2.3      BENEFICIARY means
the person or persons or estate, trust or charitable organization entitled under
Article 5 to receive the death benefit payable under this SERP.   2.4      BOARD
means Bancorp’s Board of Directors.


--------------------------------------------------------------------------------


2.5 CHANGE IN CONTROL AGREEMENT means the “Change In Control Agreement”
effective January 1, 2004, between the Executive and the Company, as amended.  
2.6 COMPENSATION COMMITTEE means the Compensation and Personnel Committee of
Bancorp’s Board.   2.7 DISABILITY means that either the carrier of any
Company-provided individual or group long-term disability insurance policy
covering the Executive or the Social Security Administration has determined that
the Executive is disabled. Upon the request of the Compensation Committee, the
Executive will submit proof of the carrier’s or the Social Security
Administration’s determination.   2.8 EARLY INVOLUNTARY TERMINATION means that
the Company has terminated the Executive’s employment before Normal Retirement
Age for any reason other than:     (e) Termination for Cause;     (f)
Disability; or     (g) A Termination Event.   2.9 EARLY VOLUNTARY TERMINATION
means that before Normal Retirement Age, the Executive has voluntarily
terminated employment with the Company for reasons other than:               
                 (a) Disability; or     (b) A Termination Event.   2.10
EFFECTIVE DATE means the date first stated above (immediately below the title of
this SERP). The effective date of this restated SERP, as amended, is January 1,
2009.   2.11 NORMAL RETIREMENT AGE means age 64.   2.12 NORMAL RETIREMENT DATE
means the later of Normal Retirement Age or Termination of Employment.   2.13
PLAN YEAR means the calendar year, except for the first Plan Year which is a
short year beginning August 1, 2003, and ending December 31, 2003.   2.14
TERMINATION EVENT means the termination of the Executive’s employment under
circumstances that entitle the Executive to benefits under the Change In Control
Agreement.   2.15 TERMINATION FOR CAUSE OR TERMINATED FOR CAUSE means that the
Company has terminated the Executive’s employment for “cause” as defined in the
Change In Control Agreement.   2.16 TERMINATION OF EMPLOYMENT means that the
Executive’s employment with the Company has terminated for any reason, voluntary
or involuntary.  

--------------------------------------------------------------------------------


2.17 YEAR OF SERVICE means a Plan Year in which the Executive is actively at
work with the Company or on a Company-approved leave of absence at the end of
that year.               

ARTICLE 3
BENEFITS DURING LIFETIME

 

3.1 NORMAL RETIREMENT BENEFIT. Upon Termination of Employment on or after Normal
Retirement Age for reasons other than death, the Company shall pay the following
benefit to the Executive:     (a) Amount of Benefit. Subject to adjustment under
subsection (c) below and forfeiture under Article 7, the Normal Retirement
Benefit is an annual benefit equal to 35% of the Executive’s base salary for the
year in which the Termination of Employment occurs.     (b) Payment Schedule.
Unless the Executive has made a timely election under Section 3.6 to receive a
lump-sum payment, the Normal Retirement Benefit is payable monthly for a period
of fifteen (15) years beginning on the first day of the month on or after the
Executive’s Normal Retirement Date (subject to a six-month delay under Section
3.7).                                                (c) Benefit Increases.    
    (1) As of each anniversary of the Effective Date, the Compensation
Committee, in its sole discretion, may increase the Normal Retirement Benefit by
increasing either or both:         (C) The amount of the benefit multiplier;
or                  (D) The length of the payment schedule.           (2)  If
the Normal Retirement Benefit is increased, the Accrual Balance and the other
benefits payable under this SERP shall be adjusted accordingly.


--------------------------------------------------------------------------------


3.2 EARLY VOLUNTARY TERMINATION BENEFIT. Upon an Early Voluntary Termination,
the Company shall pay the following benefit to the Executive:     (a) Amount of
Benefit. Subject to adjustments under subsection (c) below and forfeiture under
Article 7, the Early Voluntary Termination Benefit is the annual installment
payment under a deferred 15-year term certain fixed annuity calculated as
follows:       (1) The present value of the annuity is the vested Adjusted
Accrual Balance (with vesting determined under subsection (d) below);       (2)
The annuity starting date is the first day of the month on or after Normal
Retirement Age; and       (3) Interest is credited at an annual rate of 6%
compounded monthly during both the period from the Termination of Employment to
the annuity starting date and the 15-year payout period.               
                                (b) Payment Schedule. Unless the Executive has
made a timely election under Section 3.6 to receive a lump-sum payment, the
Company shall pay the Early Voluntary Termination Benefit under the same payment
schedule under Section 3.1(b) as for the Normal Retirement Benefit.     (c)
Benefit Increases. The Early Voluntary Termination Benefit may be increased as
follows:       (1) The amount of the benefit will be adjusted for any increases
in the Normal Retirement Benefit granted under Section 3.1(c)(1).       (2) In
its sole discretion, the Compensation Committee may, from time to time as of any
anniversary of the Effective Date, separately increase the amount of the Early
Voluntary Termination Benefit without increasing the Normal Retirement Benefit.
    (d) Vesting. The vested portion of the Executive’s Adjusted Accrual Balance
will be determined as follows:       (1) The Executive will be 30% vested
immediately upon the Effective Date. Beginning with the Plan Year commencing
January 1, 2004, the Executive will receive an additional 10% vesting for each
Year of Service until the Executive is 100% vested after completing seven (7)
Years of Service.       (2) In its sole discretion, the Compensation Committee
may at any time and from time to time increase the Executive’s vested percentage
(including granting full vesting).


--------------------------------------------------------------------------------


3.3 EARLY INVOLUNTARY TERMINATION BENEFIT. Upon an Early Involuntary
Termination, the Company shall pay the following benefit to the Executive:    
(a) Amount of Benefit. Subject to adjustments under subsection (c) below,
immediate full vesting under subsection (d) below and forfeiture under Article
7, the Early Involuntary Termination Benefit is the annual installment payment
determined in the same manner as the Early Voluntary Termination Benefit under
Section 3.2(a).     (b) Payment Schedule. Unless the Executive has made a timely
election under Section 3.6 to receive a lump-sum payment, the Company shall pay
the Early Involuntary Termination Benefit under the same payment schedule under
Section 3.1(b) as for the Normal Retirement Benefit.               
                                (c) Benefit Increases. The Early Involuntary
Termination Benefit may be separately increased under the same terms and
conditions that apply to increases in the Early Voluntary Termination Benefit
(see Section 3.2(c)).     (d) Vesting. For purposes of this section, the
Executive is immediately 100% vested upon the Effective Date.   3.4 DISABILITY
BENEFIT. Upon Termination of Employment before Normal Retirement Age due to
Disability, the Company shall pay the following benefit to the Executive:    
(a) Amount of Benefit. Subject to adjustments under subsection (c) below,
immediate full vesting under subsection (d) below and forfeiture under Article
7, the Disability Benefit is the annual installment payment determined in the
same manner as for the Early Voluntary Termination Benefit (see Section 3.2(a)).
    (b) Payment Schedule. Unless the Executive has made a timely election under
Section 3.6 to receive a lump-sum payment, the Company shall pay the Disability
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.       (c) Benefit Increases. The Disability Benefit may be
increased under the same terms and conditions that apply to increases in the
Early Voluntary Termination Benefit (see Section 3.2(c)).     (d) Vesting. For
purposes of this section, the Executive is immediately 100% vested upon the
Effective Date.   3.5 CHANGE IN CONTROL BENEFIT. If the Executive becomes
entitled to benefits under the Change in Control Agreement, the Company will pay
the following benefit to the Executive:     (a) Amount of Benefit. Subject to
adjustments under subsection (c) below and forfeiture under Article 7, the
Change In Control Benefit is an annual benefit equal to 35% of the Executive’s
base salary for the year in which the Termination of Employment occurs.     (b)
Payment Schedule. Unless the Executive has made a timely election under Section
3.6 to receive a lump-sum payment, the Company shall pay the Change In Control
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.


--------------------------------------------------------------------------------


  (c) Benefit Increases. The Change in Control Benefit may be increased in the
same manner as the Normal Retirement Benefit (see Section 3.1(c)).     (d)
Vesting. For purposes of this section, the Executive is immediately 100% vested
upon the Effective Date.   3.6 LUMP-SUM PAYMENT ALTERNATIVE. The Executive may,
under the following terms and conditions, elect to receive a lump-sum payment
instead of payments under the installment payment schedule specified in Section
3.1(b):     (a) The election must have been made in writing no later than
December 31, 2008.     (b) The payment amount shall equal the following:      
(1) Normal Retirement Benefit. The Executive’s Adjusted Accrual Balance.      
(2) Early Voluntary or Involuntary Termination Benefit; Disability Benefit. The
Executive’s vested Adjusted Accrual Balance together with interest credited at
the annual rate of 6% compounded monthly through the Executive’s Normal
Retirement Age.                                                  (3) Change In
Control Benefit. The present value of the Change In Control Benefit as
determined using an annual discount rate of 6% compounded monthly.     (c) The
lump-sum payment will be paid as follows:       (1) Normal Retirement Benefit.
Upon the Executive’s Termination of Employment on or after Normal Retirement
Age.       (2) Early Voluntary or Involuntary Termination Benefit; Disability
Benefit. At the Executive’s Normal Retirement Age.           (3) Change In
Control Benefit. Within 60 days of the Executive’s Termination of Employment,
subject to the six-month delay rule in Section 3.7.


--------------------------------------------------------------------------------


3.7 SIX-MONTH DELAY FOR DISTRIBUTIONS. The following provisions apply to
distributions made under this Article 3, except to the extent the distribution
is exempt from the requirements of Code § 409A:                                
(a) The distribution shall not be made before the date which is six months after
the date of the Executive’s Termination of Employment or, if earlier, the date
of the Executive’s death.     (b) If the Executive would have otherwise received
installment payments during the six-month delay period, the payments that would
otherwise have been made during the six-month delay period will be paid in a
lump sum on the first day of the seventh month following the Executive’s
Termination of Employment.

ARTICLE 4
DEATH BENEFITS

4.1 PRE-RETIREMENT DEATH BENEFIT. If the Executive dies before a Termination of
Employment and before attaining Normal Retirement Age, the Company will pay the
following benefit to the Executive’s Beneficiary:     (a) Amount of Benefit. The
Pre-Retirement Death Benefit is the Executive’s projected benefit at Normal
Retirement Age based upon the Executive’s base salary as of the date of death
with annual increases of 3% to Normal Retirement Age.               
                 (b) Payment of Benefit. Unless the Executive timely elected a
lump-sum payment under Section 3.6, the Pre-Retirement Death Benefit is payable
monthly for a period of fifteen (15) years beginning on the first day of the
month following the Executive’s death. If the Executive timely elected a
lump-sum payment under Section 3.6, the Pre-Retirement Death Benefit will be
paid as a lump-sum payment equal to the Executive’s projected Normal Retirement
Age Accrual Balance as determined as of the date of death. The lump-sum will be
paid within 90 days of the date the Compensation Committee receives satisfactory
documentation of the Executive’s death.   4.2 DEATH AFTER PAYMENTS COMMENCE. If
the Executive dies after installment benefit payments had commenced under
Article 3, the Company shall pay the remaining benefits to the Executive’s
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.   4.3 DEATH BEFORE PAYMENTS
COMMENCE.     (a) Form of Payment. If the Executive is entitled to a benefit
under Article 3, but dies before benefit payments begin, the death benefit will
be paid to the Executive’s Beneficiary in monthly installments over fifteen (15)
years if the installment payments would have been made to the Executive or in a
lump sum if the Executive had made a timely election under Section 3.6 to
receive a lump-sum payment.     (b) Time of Payment. The commencement date for
payments to the Beneficiary will be either:


--------------------------------------------------------------------------------


  (1) The first day of the month following the Executive’s death if payments are
to be made in installments; or                                               
(2) Within 90 days of the date the Compensation Committee receives satisfactory
documentation of the Executive’s death if a lump-sum payment is to be made.  
(c) Amount of Payment. The death benefit under this section will be the present
value of the benefit the Executive was entitled to receive. Present value will
be determined as of the date payments to the Beneficiary are to commence using
an annual discount rate of 6% compounded monthly.

ARTICLE 5
BENEFICIARIES

5.1 DESIGNATION OF BENEFICIARY. The Executive may designate the Beneficiary or
Beneficiaries (who may be designated concurrently or contingently) to receive
the death benefit under the SERP under the following terms and conditions:
                                (a) The beneficiary designation must be in a
form satisfactory to the Compensation Committee and must be signed by the
Executive.     (b) A beneficiary designation shall be effective upon receipt by
the Compensation Committee or its designee, provided it is received before the
Executive’s death.     (c) The Executive may revoke a previous beneficiary
designation without the consent of the previously designated Beneficiary. This
revocation is made by filing a new beneficiary designation form with the
Compensation Committee or its designee, and shall be effective upon receipt.  
5.2 DIVORCE. A divorce will automatically revoke the portion of a beneficiary
designation designating the former spouse as a Beneficiary. The former spouse
will be a Beneficiary under this SERP only if a new such beneficiary designation
form naming the former spouse as a beneficiary is filed after the date the
dissolution decree is entered.   5.3 DISCLAIMERS. If a Beneficiary disclaims a
death benefit, the benefit will be paid as if the Beneficiary had predeceased
the Executive.   5.4 DEATH OF BENEFICIARY. If a Beneficiary who is in pay status
dies before full distribution is made to the Beneficiary, the unpaid balance of
the distribution will be paid to the Beneficiary’s estate.   5.5 DEFAULT
BENEFICIARY. If, at the time of the Executive’s death, the Executive has failed
to designate a Beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this Article or there is no surviving
Beneficiary, payment of the death benefit will be made in the following order of
priority:     (a) To the Executive’s spouse, if living;     (b) To the
Executive’s surviving children, in equal shares; or     (c) To the Executive’s
estate.


--------------------------------------------------------------------------------

ARTICLE 6
ACCRUAL BALANCE

6.1 COMPENSATION LIABILITY. The Accrual Balance shall be equal to the financial
statement compensation liability accrued by the Company (under Section 6.2) as
of any applicable determination date (as defined in Section 6.3) for its payment
obligation under this SERP.   6.2 ACCRUAL CALCULATION.     (a) The value of the
Accrual Balance shall equal the sum of the:       (1) Principal accrual (service
cost); plus                                                  (2) Interest
accrual at 6%.     (b) The value shall be determined by:       (1) Assuming a 3%
annual increase in the Executive’s base salary; and       (2) Using Generally
Accepted Accounting Principles applying APB 12 as amended by FAS 106.   6.3
DETERMINATION DATES. The Accrual Balance shall be determined as of the last day
of the month.   6.4 REPORTING. The Compensation Committee will report the
Accrual Balance to the Executive at least annually and within a reasonable
period of time not to exceed 30 days after the date of the Termination of
Employment if the Executive is to be paid the Early Voluntary Termination, Early
Involuntary Termination or Disability Benefit.


--------------------------------------------------------------------------------

ARTICLE 7
FORFEITURE

7.1 GROUNDS FOR FORFEITURE.     (a) The Executive will forfeit any benefits
payable under this SERP upon a Termination for Cause.     (b) The Company shall
not pay the Pre-Retirement Death Benefit under Section 4.1 under the SERP if the
Executive:       (1) Commits suicide within two years after the Effective Date;
or       (2) Dies within two years after the Effective Date and has made any
material misstatement of fact on any application for life insurance that may be
used by the Company to finance its obligations under the SERP.     (c) The
Executive will forfeit any benefits payable under this SERP if the Executive
violates the noncompetition restrictions of Section 7.2.   7.2 NONCOMPETITION
RESTRICTIONS.     (a) Definitions. For purposes of this section, the following
terms have the meanings stated below:       (1) “Banking institution” means any
state or national bank, state or federal savings and loan association, mutual
savings bank, state or federal credit union or any of their holding companies.  
    (2) “Competing activities” mean any activities that are competitive with the
business activities of Bancorp, the Bank or any of their subsidiaries as
conducted at the commencement of, or during the term of, the restricted period.
      (3) “Financial institution” means any banking institution (as defined in
paragraph (1) above) or financial services company (as defined in paragraph (4)
below), regardless of:                                             
                     (A) Its legal form of organization; or         (B) Whether
it is in existence or is in formation.       (4) “Financial services company”
means any company providing nonbanking financial products and services, such as
trust, mortgage, asset management, investment banking, securities and insurance
products and services, but only if the Executive had direct operating
responsibility of any subsidiary, division or other business operation of
Bancorp or the Bank providing materially similar products or services at the
date of the Executive’s:         (A) Termination of Employment; or


--------------------------------------------------------------------------------


  (B) Termination Event if the Change in Control Benefit under Section 3.5 is
payable.                                                               (5)
“Restricted area” means any county in Oregon or Washington in which Bancorp, the
Bank or any of their subsidiaries either:       (A) Has a branch or other office
at the commencement of the restricted period; or       (B) Has decided to open a
branch or other office during the restricted period, provided that fact has been
communicated to the Executive before the Executive’s Termination of Employment.
    (6) “Restricted period” means a period of:       (A) 12 months from the date
of the Executive’s Termination of Employment; or       (B) 24 months from the
date of the Executive’s Termination Event if the Change in Control Benefit under
Section 3.5 is payable.     (7) “Subsidiaries” mean any current or future
subsidiary of Bancorp or the Bank, regardless of whether it is 100% owned by
Bancorp or the Bank.   (b) Restrictions. The Executive agrees that, during the
restricted period, the Executive will not, directly or indirectly:     (1)
Except as provided in subsection (c) below, be employed by or provide services
to any financial institution that engages in competing activities in the
restricted area, whether as an employee, officer, director, agent, consultant,
promoter or in any similar position, function or title;     (2) Have any
ownership or financial interest in any financial institution that engages in
competing activities in the restricted area that violates the Company’s then
current published ethical standards on ownership interests in competing
businesses;     (3) Induce any employee of Bancorp, the Bank or their
subsidiaries to terminate their employment with Bancorp, the Bank or their
subsidiaries;     (4) Hire or assist in the hiring of any employee of Bancorp,
the Bank or their subsidiaries for or by any financial institution that is not
affiliated with Bancorp, the Bank or their subsidiaries; or     (5) Induce any
person or entity (other than the Executive’s relatives or entities controlled by
them) to terminate or curtail its business or contractual relationships with the
Bank, Bancorp or their subsidiaries.   (c) Exceptions. Regardless of the
restriction in subsection (b)(1) above, the Executive may be employed outside
the restricted area as an employee, officer, agent, consultant or promoter of a
financial institution that engages in competing activities in the restricted
area, provided the Executive will not:


--------------------------------------------------------------------------------


  (1) Act within the restricted area as an employee or other representative or
agent of that financial institution;     (2) Have any responsibilities for that
financial institution’s operations within the restricted area; or     (3)
Directly or indirectly violate the restrictions of subsection (b)(3), (4) and
(5) above.   (d) Forfeiture. If the Executive breaches the restrictions under
subsection (b) above, the Executive will:     (1) Forfeit any benefits payable
under this SERP that were unpaid as of the date of the breach; and
                                                 (2) Promptly repay the Company,
upon demand, any payments that were made. If the Executive does not repay that
amount within fifteen (15) days after the date of the demand, the Executive will
also pay interest on that amount at the rate of 9% per annum.

ARTICLE 8
CLAIMS AND APPEALS PROCEDURE

8.1 CLAIMS PROCEDURE.                                                  (a)
Routine Payments. The Compensation Committee may authorize distribution of
payments to the Executive or the Executive’s Beneficiary even though a formal
claim has not been filed.     (b) Formal Claims.       (1) Mandatory Procedure.
Any claim that the Executive or a Beneficiary or anyone claiming on behalf of or
through the Executive or a Beneficiary may make under ERISA or under any other
applicable federal or state law must first be brought as a formal claim under
this section. If that claim is denied, it will be subject to the claims appeal
procedures of Section 8.2.       (2) Form and Content of Claim. The claim shall
be in any form reasonably acceptable to the Compensation Committee and must
state the basis of the claim and also authorize the Compensation Committee and
its designees to conduct any examinations necessary to determine the validity of
the claim and take any steps necessary to facilitate the benefit payment.      
(3) Submissions by Claimant. The claimant shall file the claim with the
Executive Vice-President, Human Resources. The claimant may also submit written
comments, documents, records and other information relating to the claim.      
(4) Access to Information. The claimant will be provided, upon request and free
of charge, reasonable access to, and copies of, all nonconfidential or
nonprivileged Company documents, records and other information relevant to the
claim.


--------------------------------------------------------------------------------


(5) Authorized Representative. The claimant may be represented by an individual
authorized to act on behalf of the claimant. A representative’s authorization to
act on behalf of the claimant must be established to the Compensation
Committee’s reasonable satisfaction.                              
                   (6) Review and Recommendation. The claim shall be reviewed by
the Company’s Executive Vice-President, Human Resources and the Chief Executive
Officer (if that office is not held by the Executive at that time), who shall
make a recommendation to the Compensation Committee.     (c) Timeline. The
Compensation Committee shall make a determination on the claim within 90 days
after the date the claimant filed it with the Executive Vice-President, Human
Resources. If more time is required for a special case, the Compensation
Committee may take up to an additional 90 days to render a determination, but
the claimant must be notified of the need for the extension of time within the
initial 90- day period. This notification will explain the special circumstances
requiring the extension of time as well as the date by which a determination is
expected.     (d) Explanation of Denial. If a claim is wholly or partially
denied, the Compensation Committee shall provide the claimant with a notice of
the decision, written in a manner calculated to be understood by the claimant,
containing the following information:       (1) The specific reason or reasons
for the denial and a discussion of why the specific reason or reasons apply;    
  (2) References to the specific provisions of this SERP upon which the denial
was based;       (3) A description of any additional material or information
necessary for the claimant to perfect the claim; and       (4) An explanation of
the claims appeal procedures under this SERP.     (e) Deemed Denial. If a
determination is not furnished to the claimant within 90 days of the date the
claim was filed—or 180 days if it is a special case—the claim shall be deemed to
be denied.     (f) Appeal of Denial. If the claimant disagrees with the denial,
the claimant’s sole remedy shall be to proceed with the claims appeal procedures
under Section 8.2.   8.2 CLAIMS APPEAL PROCEDURES.     (a) Written Request. If a
claim is denied in whole or in part, the claimant or the claimant’s authorized
representative may submit a written request for a review of the denial,
including a statement of the reasons for the review.     (b) Deadline. This
request must be filed with the Compensation Committee within 60 days after the
claimant receives notice of the denial. This time limit may be extended by the
Compensation Committee if an extension appears to be reasonable in view of the
nature of the claim and the pertinent circumstances.


--------------------------------------------------------------------------------


  (c) Conduct of Appeal. Upon receipt of such a request, the Compensation
Committee shall afford the claimant an opportunity to review relevant documents
and to submit issues and comments in writing. The Compensation Committee may
hold a hearing or conduct an independent investigation. The Compensation
Committee will consider all of the claimant’s submissions regardless of whether
they were submitted or considered in the initial determination of the claim.
                                                 (d) Timeline. A decision on the
review shall be rendered by the Compensation Committee not later than 60 days
after receipt of the claimant’s request for the review. If more time is required
for a special case, the Compensation Committee may take up to an additional 60
days to render a decision, but the claimant must be notified of the need for the
extension of time within the initial 60-day period. This notification shall
explain the special circumstances (such as the need to hold a hearing) which
require the extension of time.     (e) Decision on Appeal. The decision shall be
written in a manner calculated to be understood by the claimant and shall
include:       (1) Specific reasons for the decision;       (2) Specific
references to the provisions of this SERP on which the decision is based;      
(3) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and       (4) A statement of the claimant’s right
to bring a civil action under ERISA § 502(a), to the extent such an action is
not preempted by the mandatory arbitration provision of Section 10.10.     (f)
Deemed Denial. If the determination on the appeal is not furnished to the
claimant within 60 days—or 120 days if it is a special case—the appeal shall be
deemed to be denied.     (g) Exhaustion of Appeal Process Required. A claimant
whose claim has been denied is required to exhaust the claims appeal procedures
set forth in this section before commencing any arbitration or legal action.  
8.3 DISCRETIONARY AUTHORITY; STANDARDS OF PROOF AND REVIEW; RECORD ON REVIEW.  
  (a) The Compensation Committee is the “named fiduciary” for purposes of ERISA.
This SERP confers full discretionary authority on the Compensation Committee
with regard to the administration of this SERP, including the discretion to:    
  (1) Make findings of fact and determine the sufficiency of the evidence
presented regarding a claim; and


--------------------------------------------------------------------------------


  (2) Interpret and construe the provisions of this SERP and related
administrative documents, if any, (including words and phrases that are not
defined in this SERP or those documents) and correct any defect, supply any
omission or reconcile any ambiguity or inconsistency.               
                                (b) A decision by the Compensation Committee is
required to be supported by substantial evidence only. That is, proof by a
preponderance of the evidence, clear and convincing evidence or beyond a
reasonable doubt is not required.   (c) A court of law or arbitrator reviewing
any decision of the Compensation Committee, including those relating to the
interpretation of this SERP or a claim for benefits under this SERP, shall be
required to use the arbitrary and capricious standard of review. That is, the
Compensation Committee’s determination may be reversed only if it was made in
bad faith, is not supported by substantial evidence or is erroneous as to a
question of law.   (d) In conducting its review of the Compensation Committee’s
decision, a court or arbitrator shall be limited to the record of documents,
testimony and facts presented to or actually known to the Compensation Committee
at the time the decision was made.


--------------------------------------------------------------------------------

ARTICLE 9
AMENDMENT AND TERMINATION

9.1 BY MUTUAL AGREEMENT. Except as provided in Section 9.2, this SERP may be
amended or terminated only by a written agreement signed by the Company and the
Executive.                                                               9.3 BY
THE COMPANY.     (b) Subject to the restrictions in subsection (b) below, the
Company may unilaterally amend or terminate this SERP at any time if in the
opinion of the Company’s counsel or accountants, as a result of legislative,
judicial or regulatory action, continuation of the SERP would:       (1) Cause
benefits to be taxable to the Executive before their actual receipt; or      
(2) Result in material financial penalties or other materially detrimental
ramifications to the Company (other than the financial impact of paying the
benefits).     (c) Except as required by law, banking regulatory requirements or
financial accounting requirements, an amendment or termination under subsection
(a) above may not reduce:       (1) The vested percentage of the Executive’s
Adjusted Accrual Balance;       (2) The amount of the Executive’s vested
Adjusted Accrual Balance as determined as of the later of:         (A) The
effective date of the amendment or termination; or         (B) The date it is
adopted or approved; or       (3) The amount of the benefit payments that are
being made if the Executive’s benefits were in pay status as of the earlier of:
        (A) The effective date of the amendment or termination; or         (B)
The date it is adopted or approved.     (d) Except as required by law, banking
regulatory requirements or financial accounting requirements, upon the
termination of this SERP under subsection (a) above:       (1) The Executive’s
Adjusted Accrual Balance and vesting credit will be frozen as of the later of:  
      (A) The effective date of the amendment or termination; or         (B) The
date it is adopted or approved;       (2) Interest will be credited on the
Executive’s frozen vested Accrual Balance at an annual rate of 6% compounded
monthly; and       (3) The Company may either:


--------------------------------------------------------------------------------


(A) Hold and disburse the Executive’s frozen vested Accrual Balance (as adjusted
under paragraph (2) above) in accordance with the otherwise applicable terms and
conditions of this SERP; or                                             
                 (B) Disburse that amount in a lump sum at such earlier date as
is permissible under Treas. Reg. § 1.409A-3(j)(ix).

ARTICLE 10
GENERAL PROVISIONS

10.1 ADMINISTRATION. The Compensation Committee shall have all powers necessary
or desirable to administer this SERP, including but not limited to:
                                                 (a) Establishing and revising
the method of accounting for the SERP;     (b) Maintaining a record of benefit
payments;     (c) Establishing rules and prescribing any forms necessary or
desirable to administer the SERP;     (h) Interpreting the provisions of the
SERP; and     (e) Delegating to others certain aspects of the Compensation
Committee’s managerial and operational responsibilities, including employing
advisors and delegating ministerial duties.   10.2 RECEIPT AND RELEASE FOR
PAYMENTS.     (a) The Compensation Committee may require the recipient of a
payment, as a condition precedent to the payment, to execute a receipt and, in
the case of a payment in full, a release for the payment. The receipt and the
release shall be in a form satisfactory to the Compensation Committee.     (b)
Payment may be made by a deposit to the credit of the Executive or a
Beneficiary, as applicable, in any bank or trust company.     (c) Payment may be
made to the individual or institution maintaining or having custody of the
Executive or Beneficiary, as applicable, if the Compensation Committee receives
satisfactory evidence that:       (1) A person entitled to receive any benefit
under this SERP is, at the time the benefit is payable, physically, mentally or
legally incompetent to receive payment and provides a valid receipt for it;    
  (2) An individual or institution is maintaining or has custody of that person;
and       (3) No guardian, custodian or other representative of the estate of
that person has been appointed.


--------------------------------------------------------------------------------


  (d) The receipt of the recipient or a canceled check shall be a sufficient
voucher for the Company. The Company is not required to obtain from the
recipient an accounting for the payment.                              
                   (e) If a dispute arises over a distribution, payment may be
withheld until the dispute is determined by a court of competent jurisdiction or
settled, to the satisfaction of the Compensation Committee, by the parties
concerned. The Compensation Committee may require a hold harmless agreement on
behalf of the Company and the SERP before making payment.   10.3 OTHER
COMPENSATION AND TERMS OF EMPLOYMENT. This SERP is not an express or implied
employment agreement. Accordingly, other than providing for certain benefits
payable upon a Termination of Employment, this SERP will not affect the
determination of any compensation payable by the Company to the Executive, nor
will it affect the other terms of the Executive’s employment with the Company.
The specific arrangements referred to in this SERP are not intended to exclude
or circumvent any other benefits that may be available to the Executive under
the Company’s employee benefit or other applicable plans, upon the Executive’s
Termination of Employment.   10.4 WITHHOLDING.     (a) Income Tax. Applicable
federal, state and local income tax withholding will be withheld from all
payments made under this SERP.     (b) FICA. To the extent allowable under
applicable regulations:       (1) The present value of the vested benefits under
this SERP will be taken into account as FICA wages in the year they become
vested;       (2) Present value will be determined using reasonable actuarial
equivalency factors acceptable to the Compensation Committee;       (3) The
employee portion of each year’s FICA liability will be deducted from the
Executive’s other cash compensation for that year; and       (4) FICA will not
be deducted from any payments made under this SERP.


--------------------------------------------------------------------------------


10.5 UNFUNDED ARRANGEMENT.                                   (a) The Company’s
payment obligation under this SERP is purely contractual and is not funded or
secured in any manner by any asset, pledge or encumbrance of the Company’s
property.     (b) This SERP is not intended to create, and should not be
construed as creating, any trust or trust fund. The benefits accrued under this
SERP and any assets acquired by the Company to finance its payment obligations
under this SERP shall not be held in a trust (other than a grantor trust of the
Company), escrow or similar fiduciary capacity.     (c) Any insurance policy on
the Executive’s life the Company may acquire to assist it in financing its
obligations under this SERP is a general asset of the Company and neither the
Executive nor anyone else claiming on behalf of or through the Executive shall
have any right with respect to, or claim against, that policy.     (d) The
Executive and any Beneficiary are general unsecured creditors of the Company
with respect to the payment of the benefits under this SERP.   10.6 BENEFITS NOT
ASSIGNABLE. The accrued benefits under this SERP shall not be considered assets
under state law or bankruptcy law of the Executive or of any Beneficiary. The
Executive and any Beneficiary shall not have any right to alienate, anticipate,
pledge, encumber or assign any of the benefits payable under this SERP. The
Executive’s or any Beneficiary’s benefits shall not be subject to any claim of,
or any attachment, garnishment or other legal process brought by, any of his or
her creditors.   10.7 BINDING EFFECT. This SERP binds and inures to the benefit
of the parties and their respective legal representatives, heirs, successors and
assigns.   10.8 REORGANIZATION. The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless that succeeding or continuing
company, firm or person agrees to assume and discharge the obligations of the
Company under this SERP. Upon the occurrence of such an event, the term
“Company” as used in this SERP shall be deemed to refer to the successor or
survivor company.   10.9 APPLICABLE LAW.     (a) This SERP shall be construed
and its validity determined according to the laws of the State of Oregon, other
than its law regarding conflicts of law or choice of law, to the extent not
preempted by federal law.     (b) Any dispute arising out of this SERP must be
brought in either Clackamas County or Multnomah County, Oregon, and the parties
will submit to personal jurisdiction in either of those counties.   10.10
ARBITRATION. Any dispute or claim arising out of or brought in connection with
this SERP, will, if requested by any party, be submitted to and settled by
arbitration under the rules then in effect of the American Arbitration
Association (or under any other form of arbitration mutually acceptable to the
parties involved). Any award rendered in arbitration will be final and will bind
the parties, and a judgment on it may be entered in the highest court of the
forum having jurisdiction. The arbitrator will render a written decision, naming
the substantially prevailing party in the action, and, subject to Section
10.11(b), will award that party all costs and expenses incurred, including
reasonable attorneys’ fees.


--------------------------------------------------------------------------------


10.11 ATTORNEYS’ FEES.                                                  (a) If
any breach of or default under this SERP results in either party incurring
attorneys’ or other fees, costs or expenses (including those incurred in an
arbitration), the substantially prevailing party is entitled to recover from the
non-prevailing party its reasonable legal fees, costs and expenses, including
attorneys’ fees and the costs of the arbitration, except as provided in
subsection (b) below.     (c) If the Executive is not the substantially
prevailing party, the Executive shall be liable to pay the Company under
subsection (a) above only if the arbitrator determines that:       (1) There was
no reasonable basis for the Executive’s claim (or the Executive’s response to
the Company’s claim); or       (2) The Executive had engaged in unreasonable
delay, failed to comply with a discovery order or otherwise acted in bad faith
in the arbitration.     (c) Either party shall be entitled to recover any
reasonable attorneys’ fees and other costs and expenses it incurs in enforcing
or collecting an arbitration award.     (d) If an award under this section is
made to the Executive and accountants or tax counsel selected by Company with
the Executive’s consent (which shall not be unreasonably withheld) determine
that the award is includible in Executive’s gross income, the Company shall also
pay the Executive a gross-up payment to offset the taxes imposed on that award,
including the taxes on the gross-up payment itself. This gross-up payment shall
be determined following the methodology employed in the Change in Control
Agreement.       10.12 ENTIRE AGREEMENT. This SERP constitutes the entire
agreement between the Company and the Executive as to its subject matter. No
rights are granted to the Executive by virtue of this SERP other than those
specifically set forth in this document and any amendments to it.


--------------------------------------------------------------------------------


10.13 CONSTRUCTION. The language of this SERP was chosen jointly by the parties
to express their mutual intent. No rule of construction based on which party
drafted the SERP or certain of its provisions will be applied against any party.
                 10.14 SECTION HEADINGS; CITATIONS. The section headings used in
this SERP have been included for convenience of reference only. Citations to
statutes, regulations or FASB policies or statements are to those provisions as
amended or to any successor provision.   10.15 COUNTERPARTS. This SERP may be
executed in one or more counterparts, and all counterparts will be construed
together as one plan.   10.16 SEVERABILITY. If any provision of this SERP is, to
any extent, held to be invalid or unenforceable, it will be deemed amended as
necessary to conform to the applicable laws or regulations. However, if it
cannot be amended without materially altering the intentions of the parties, it
will be deleted and the remainder of this SERP will be enforced to the extent
permitted by law.   10.17 JOINT AND SEVERAL OBLIGATION. Bancorp and the Bank
will be jointly and severally liable for the payment obligations under this
Agreement.        

EXECUTIVE:  COMPANY:      WEST COAST BANCORP    /s/ Anders Giltvedt    By:  /s/
Robert D. Sznewajs  Anders Giltvedt      Title:  President and Chief Executive
Officer  Date:  February 4, 2009        Date:  February 4, 2009        WEST
COAST BANK      By:  /s/ Robert D. Sznewajs      Title:  President and Chief
Executive Officer      Date:  February 4, 2009 


--------------------------------------------------------------------------------